Title: William S. Cardell to Thomas Jefferson, [ca. 26] February 1820
From: Cardell, William S.
To: Jefferson, Thomas


					
						
							Dear Sir,
							
								New York
								ca. 26 Feb. 1820
							
						
						I shall need neither apology nor a long introducting introduction in addressing you on a subject which you will not deem unimportant as connected with the good of our country. This is an association of the best Belles Lettres scholars of the United States as a national philological Academy.
						To settle a point on which some difference might exist, it is not designed to form an American Language farther than as relates to names and terms peculiarly American; but to cultivate a friendly correspondence with any similar association or distinguished individuals, in Great Britain, who may be disposed to join us in an exertion to improve our common Language.
						The objects of such an association which directly present themselves, are, to guard against local or foreign corruptions, or to correct such as already exist; to settle varying orthography; determine the use of doubtful words and phrases; determine decide between disputed keys of pronunciations, and generally, to form and maintain, as far as practicable, an English standard of writing and speaking, correct, fixed, and uniform, throughout our extensive territory. Connected with this, and according to future ability, may be such rewards for meritorious productions, and such guides and incentives to improvement in the language and literature of our country, as from existing circumstances may become proper
						These objects will not be thought trifling, by those who have spent much time in the cultivation of literature, or attended to its influence on society. Such persons need not be told how directly they are connected with our progress in general knowledge, and with our public reputation; or that their influence may extend from social to national intercourse and to our commercial prosperity. Perspicuity in language is the basis of all science. The philosophy that professes to teach the knowledge of things independent of words, needs only to be mentioned among enlightened men to be rejected.
						Most of the European nations have considered the improvement of Language as an important national object, and have established  Academies with extensive funds and privileges for that purpose. A Governmental interference has, perhaps, been omitted in England from a singular and rather accidental reliance on the acknowledged superiority of a few leading individuals, and so long as all the literature in the English Language had its origin and center in London, there was less danger from thus leaving it to the guidance of chance. Our scholars are not drawn, by accidental circumstances, to a virtual and national association, without the form.
						It is very properly said of France that its literature has frequently saved the country when its arms have failed. The advantages resulting to that nation from the exertions of a few Academicians have been incalculable, and may serve to show, in some degree, what such a confederacy of scholars is capable of performing. The effect of their influence was not barely to elevate France in the literary world and to improve its learning within itself; but to spread their language throughout Europe; to introduce, at the expence of other nations, their books, their opinions, and, in aid of other causes, their political preponderance. With how much greater force, does every consideration connected with this subject, apply in a free country, where all depends on the virtue and intelligence of the great body of the people.
						Without dwelling a moment on invidious comparisons between England and the United States, the time seems to have arrived, in reference to ourselves, when, having acquired, politically, a high standing among nations; having succeeded in a fair trial of the practicability and excellence of our civil institutions; our scholars are invited to call their convention, and to form the constitution of national literature
						We have some peculiar advantages in an attempt to establish national uniformity in Language. Tho in a country as diversified as ours, there are, from various causes, many particular corruptions, there is hardly any thing which can properly be called a provincial dialect. We have at present no very inveterate habits to correct, where gross barbarisms through larger districts are to be encountered. The attempt therefore seasonably & judiciously made, presents a prospect, not only of success, but of comparative facility. Our scattered population seem only to want, from a competent tribunal, a declaration of what is proper, to guide them in their practice.
						MrPresidents Adams and Madison, the secretary of state, several of the leading presidents of colleges, Professors of Rhetorick and Belles Lettres, and other gentlemen most distinguished by their attainments as elegant scholars, are consulted respecting the proposed arrangement; and it is hoped there will be a general concurrence in favour of a measure, so truly national, promising so many advantages, and to which so little can be objected. It is deemed unnecessary to enter into arguments in favour of the plan, or to dwell on its details, which probably will not be difficult to settle if the leading principles are generally approved.
						To limit the number of members to a hundred in this country at most, with a few honorary members abroad, will tend more to the reputation of the institution, it is thought, than to exceed or perhaps to equal that number.
						It was not, Sir, without some hesitation that you were troubled with this correspondence; but if I am not misinformed the subject is not entirely new to you & in looking back to the charter that gave existence to a great nation, and forward, to those institutions which add luster to Freedom, and to society the highest enjoyments of its most polished state, an idea is presented, sublime, new in human history, and grateful to the American people, that in so vast an edifice the foundation and keystone may both be placed by the same hand.
						How far our constituted authorities can aid the attempt, you Sir, have the best means of judging, as far as can be ascertained without the trial. If they shall not make a positive grant, perhaps at least, they will exempt from postage all letters to and from the corresponding secretary, and as the business must be done chiefly by writing this trifling item alone would be some relief.
						There is good reason to believe there will be enough of active talent to give to the institution a very creditable effect.
						Your answer, Sir, with your general impressions on this subject or any hints that may occur to you respecting its practicability and the best means of making it effectual will confer a great obligation on the gentlemen concerned and particularly on
						
							Your Respectful Friend & Fellow citizen.
							
								Wm S. Cardell
							
						
					
					
					
						The following schetch is given as the general basis of the association, subject of course to Such variations as may be thought to increase the prospect of its utility.
						To be called “The American  Philological Academy.” or “The American Academy of Language and Belles Lettres.”
						Not to exceed at most one hundred members in this country with a few honorary members abroad: too great a number would lessen the credit of membership and diminish th rather than increase its authority.
						To be located in the city of New York where accommodations will be furnished free from expence.
						Officers to consist of President 3 Vice Presidents corresponding secretary recording Secretary treasurer and nine to 13 councillors of whom the President and corresponding secretary shall ex officio be 2.
						To be chosen first monday in May June annually.
						All members out of the city of New York allowed to vote by proxy or by writing.
						As soon as organized a respectful communication to be sent to such literary gentlemen in the British dominions as may be thought proper, explaining the design and inviting their cooperation.
						Every disputed point may be made a point case, subjected to rule as far as possible and brought to a decision, endeavoring to have Such decision concurrent between the British and ourselves.
						It would be desirable that an adequate fund should be provided by the public. Should this fail it would be improper to lay a burthensome expence on the members. Expenditures to any considerable amount are not considerable amount are not considerable considered absolutely necessary: for Though individuals may not be able to do all that might be wished much may be done at a very trifling actual expence.
						It is particularly desired, Sir, that you may consent to be one a member of the association and as far as  ascertained the wish is unanimous that it may have the sanction of your name as its first President. The Hon. J. Q. Adams and Chancellor Kent are mentioned as vice Presidents. Mr Madison’s concurrence is very desirable. It is important to commence with a high character and earnestly hoped that  those most able to aid will not withhold the weight of their authority.
					
				